Per Curiam:

It is not necessary to discuss separately the various criticisms of the findings of fact. The contract enforced by the decree was made, and the appellant’s agents undertook to carry it out. In the course of their efforts they proposed a new contract which the appellant declined to accept; therefore, the original contract was left standing. In further effort to consummate the contract the agents took the horses, caused suit to be brought, etc. In doing all this they were acting for the appellant, for his interest and benefit, just as they supposed they were in making the proposed changes in the contract.. Whether the grant of authority were broad enough at the beginning to cover all their conduct is not of consequence, because it is beyond controversy that, with full and complete knowledge of everything that had been done, the appellant acquiesced in, adopted and ratified the state of affairs brought about by his agents, and he is bound. That the appellees at one time thought of declaring a forfeiture is immaterial. The appellant did not change his course because of it, but continued, through' his agents, to try to consummate the contract. The finding of good faith on the part of the agents is amply sustained. The findings of fact are not inconsistent, are amply sustained by the evidence, and the conclusions of law necessarily follow.
The judgment is affirmed.